DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 30 November 2021.
Claims 1, 3, 5, 7-8, 18, and 20 have been amended.
Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  As an initial note, the arguments are not compliant under 37 CFR 1.111(b) as they amount to a mere allegation of patent eligibility.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  The Examiner notes that customer service interactions is a function that have traditionally been performed/provided for customers or consumers.  Next, the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They 
Applicant argues that the claims are similar to the recent Example 34; however the Examiner respectfully disagrees.  The Examiner respectfully disagrees and this case is unlike Bascom, where, “[o]n [a] limited record” and when viewed in favor of the patentee, the claims alleged a “technical improvement over prior art ways of filtering [Internet] content.” 827 F.3d at 1350.  The patent in Bascom did not merely move existing content filtering technology from local computers to the Internet, which “would not contain an inventive concept,” but “overc[a]me[] existing problems with other Internet filtering systems”—i.e., it solved the problem of “inflexible one-size-fits-all” remote filtering schemes (caused by simply moving filtering technology to the Internet) by enabling individualized filtering at the ISP server. Id at 1350–51.  In other words, the patent in Bascom did not purport to improve the Internet itself by introducing prior art filtering technology to the Internet.  Rather, the Bascom patent fixed a problem presented by combining the two.  Here the specification does not indicate that invention recites any improvement to conventional identifying and responding to content, nor do the claims solve any problem associated with situating such content (i.e. social media posts) across the Internet.  The Examiner also notes that this was considered an improvement to computing technology at the time of Bascom’s relatively early filing date/date of invention The present claims different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools (i.e. electronic data query and retrieval). In the case of the instant invention, the Examiner asserts that the Mayo/Alice inquiry. See id. at 2357. Rather, both this court and the Supreme Court have found it sufficient to compare claims at issue to those claims already found to be directed to an abstract idea in previous cases. "[The Court] need not labor to delimit the precise contours of the 'abstract ideas' category in this case. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski and the concept of intermediated settlement at issue here." Alice, 134 S. Ct. at 2357; see also OIP Techs., 788 F.3d at 1362. For instance, fundamental economic and conventional business practices are often found to be abstract ideas, even if performed on a computer. See, e.g., OIP Techs., 788 F.3d at 1362-63."The claims, considered individually or as a whole, do not amount to significantly more than the abstract idea(s) as the claimed structures and components are all only used generically to apply the abstract idea(s).   At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea.  
Applicant argues that the claims are similar to the recent Example 42; however the Examiner respectfully disagrees.  The Examiner respectfully disagrees and notes that the instant claims do no such converting of updated records into a standardized format.  Here, the instant claims are more akin to the second set of claims in Example 42 whereby the claim, as a whole, merely describes how to generally “apply” the concept of storing and accessing customer service information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing customer service process. Simply implementing the abstract idea on a 
Applicant’s argue that Gaedcke does not disclose or contemplate the use of the access control mechanism; however the Examiner respectfully disagrees.  As previously cited, Gaedcke discusses how “The system response portal assigns and tracks the support request to an agent 310 by placing the post in an available queue so that the next available agent can claim it and begin the conversation. The agent researches, collates documentation, reviews, customer history and makes decisions about customer entitlement (offers or coupons) 315. The agent crafts a response and sends through the present system it to the customer via a social network communication conduit 320. All communication and other conversation history data is stored in the system database and is available for retrieval, processing or display by any of the system components. If the total length of the response exceeds the limits of the social network communication conduit 325, then the system's response portal function will store the full contents of the message for display on the response portal, truncate the message to comply with the limits of the communication conduit and insert a URL weblink to the response portal webpage 330 and processing continues in step 335 with the sending of the message to the social network communication conduit (Gaedcke ¶75)” in which the response portal is in control of placing the post for the next agent is clearly the equivalent to the access control mechanism.  The Examiner also notes that the “access control mechanism” is very broad that even the system on which the claimed invention or prior art operates includes some sort of access mechanism (sign-in/log-in process, third party API/GUI etc.)  As such the arguments are not persuasive and the rejection not withdrawn.  
Applicant next argues that Gaedcke does not disclose or contemplate the incrementing timer; however the Examiner respectfully disagrees.  Here, as cited previously, Gaedcke is discussing an advanced triage process for prioritization “It also allows for automated prioritization and matching of the customer's problem with an agent to increase productivity and quality. It provides for communication with the customer through third party Internet communication conduits (for example, Twitter or Facebook). It also allows for delivery of enhanced communication with the customer through a response portal through which only the customer and an assigned customer service agent can see the parts of a conversation thread. It provides for integrated conversation threading and audit trail visibility to agents and their supervisors so they can view the full conversation with the customer at the present time or in the future 
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,237,225. Although the claims at issue are not identical, they are not patentably distinct from each other as highlighted below: 
16/854,020
10,237,225
1. A method comprising: receiving, by a processor, a social media post that was posted by a customer in a public social media account; associating, by the processor, the social media post with an incrementing timer; assigning, by the processor, to a first customer service agent for processing the social media post based on a value the incrementing timer; and restricting, by the processor using an access control mechanism, interaction with the social media post to the first customer service agent.


1.  A method for improving the functioning of a computer system associated with a public social media account on a social network by utilizing a social network assistance system to prevent duplicative responses to a social media post associated with the public social media account, the method comprising: authenticating, by a streamer module of the social network assistance system and using an access token, access to the public social media account at the social media account provider;  
receiving, at the streamer module of the social network assistance system, via a streaming application programming interface (API) made available by the social network and over a first public computer network, a social media post associated with the public social media account, associating, by the social network assistance system, the social media post with a first incrementing timer; 
wherein the social network assistance system is configured with a plurality of users capable of interacting with the public social media account thereby, wherein the plurality of users interact with the social network assistance system via a plurality of user computing devices, and wherein the social network assistance system comprises: 
the streamer module that retrieves social media posts from the public social media account via the streaming API; 
a data module that stores and retrieves the social media posts in an electronic social media post database; and 
a web module that facilitates interaction with the social network assistance system by the plurality of social network assistance system users; 
avoiding duplicative processing and data incoherency between the user computing devices by locking, via an access control mechanism in the social network assistance system, the social media post so that only one user of the plurality of social network assistance system users interacts with the social media post; transmitting, by the social network assistance system, to an airline reservation system and over a second private computer network, identifying information for an author of the social media post; accessing, by the airline reservation system, a customer database to obtain flight reservation information associated with the author of the social media post; transmitting, by the airline reservation system, to the social network assistance system and over the second private computer network, the flight reservation information associated with the author of the social media post; 
identifying, by the social network assistance system and utilizing the flight reservation information, the author of the social media post as an individual having an elevated priority; responsive to the identifying, automatically escalating the priority of the social media post within a response queue of the social network assistance system to facilitate more rapid response to the social media post by the one user of the plurality of social network assistance system users; receiving, 
creating, by the data module, a linked series of data fields to form a data structure that contains the social media post and the response to the social media post; tuning, by the data module, the electronic social media post database to optimize database performance, wherein the tuning comprises reducing in and out bottlenecks by placing frequently used files on first and second separate file systems, wherein the first file system is operative on a first physical computing resource, and wherein the second file system is operative on a second physical computing resource different from the first physical computing resource;

obtaining, by the data module, the social media post and the response to the social media post by use of the frequently used files on first and second separate file systems.




The independent claim 1 of Patent No. 10,237,225 is not identical to the instant claims but, however, claim the same inventive concept of restricting a social media post.  Claims 1 and 20 in the instant application do not recite the additional steps (found in claims 2-19) steps to acquire the additional information and remaining additional limitations of claims 2-19, unlike the ‘225 patent.  
It would be obvious to one of ordinary skill in the art to include the limitations of claims 2-19 in independent claim 1, with reasonable expectation that it would result in the same statutory subject matter in claim 1 of the Patent No. 10,237,225.  One of ordinary skill in the art would have known, at the time of the effective filing date of the invention, that the including of dependent claims into a dependent claim is an obvious modification (i.e. narrow anticipates or is obvious over broad). 
The dependent claims 2-8 of the Patent No. 10,237,225 claims the same inventive concepts as instant claims 2-19.
Depending claims 2-19 are also rejected due to their dependency on claim 1 respectfully. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,666,599. Although the claims at issue are not identical, they are not patentably distinct from each other as highlighted below: 
16/854,020
10,666,599
1. A method comprising: receiving, by a processor, a social media post that was posted by a customer in a public social media account; associating, by the processor, the social media post with an incrementing timer; assigning, by the processor, to a first customer service agent for processing the social media post based on a value the incrementing timer; and restricting, by the processor using an access control mechanism, interaction with the social media post to the first customer service agent.

A method for utilizing a social network assistance system to prevent duplicative responses to a social media post associated with a public social media account, the method comprising: receiving, by the social network assistance system, via a streaming application programming interface (API) made available by a social network and over a first computer network, the social media post associated with the public social media account, retrieving, by the social assistance system, the social media post from the public social media account via the streaming API; retrieving, by the social network assistance system, the social media post in an electronic social media post database; facilitating, by the social network assistance system, interaction by a plurality of social network assistance system users; restricting, by the social network assistance system and via an access control mechanism, interaction with the social media post to one user of the plurality of social network assistance system users.





The independent claim 1 of Patent No. 10,666,599 is not identical to the instant claims but, however, claim the same inventive concept of restricting a social media post.  Claims 1 and 20 in the instant application do not recite the additional steps (found in claims 2-19) steps to acquire the additional information remaining additional limitations of claims 2-19, unlike the ‘599 patent.  
It would be obvious to one of ordinary skill in the art to include the limitations of claims 2-5, 8, and 17 in independent claim 1, with reasonable expectation that it would result in the same statutory subject matter in claim 1 of the Patent No. 10,666,599.  One of ordinary skill in the art would have known, at the time of the effective filing date of the invention, that the including of dependent claims into a dependent claim is an obvious modification (i.e. narrow anticipates or is obvious over broad). 
The dependent claims 2-14 of the Patent No. 10,666,599 claims the same inventive concepts as instant claims 2-19.
Depending claims 2-19 are also rejected due to their dependency on claim 1 respectfully. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) associating, assigning and restricting social media posts which is an abstract idea of organizing human activities.
The limitations of “associating, the social media post with an incrementing timer; assigning, to a first customer service agent for processing the social media post based on a value of the incrementing timer; and restricting, interaction with the social media post to the first customer service agent,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “by the processor,” nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “by the processor” language, “associating,” “assigning,” and “restricting” in the context of this claim encompasses the user manually preventing other agents from interacting with the social media post.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as one of the certain methods of organizing human activities but for the recitation of generic computer components, then it falls within the 
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The “receiving” step is simply an extrasolution data gathering activity.  Next, the claim only recites one additional element – using processor to perform the steps. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “social media” and “public social media account” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-8, 11-15, and 17-19 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claims 2-8, 11-15, and 17-19 recite the same abstract idea of “associating, assigning and restricting social media posts.”  The claim recites the additional limitations further limiting how the post is assigned and restricted which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1 and 20, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate 
Claims 9-10 and 16 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claims 9-10 and 16 recite the same abstract idea of “associating, assigning and restricting social media posts.”  The claim recites the additional limitations further including limitations that only limit the environment to a particular environment or field of use (i.e. streamer module, display and system) which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1 and 20, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaedcke et al. (US PG Pub. 2013/0282594).

As per claims 1 and 20, Gaedcke discloses a method and system comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising (computer implemented method, Gaedcke ¶29; computer system, server, social customer care system of Fig. 1 and ¶65):
receiving, by a processor, a social media post that was posted by a customer in a public social media account (response portal for twitter and facebook, culls posts or status updates, tweets, Gaedcke ¶138; API, ¶114); 
associating, by the processor, the social media post with an incrementing timer (tracking of key performance metrics or SLA performance targets that are company committed service-level-targets (for example, time to respond to a customer query) that confirm the company is meeting its business targets for service quality for social engagement. Additionally, the response portal allows the inclusion of customer satisfaction surveys or other questionnaires to measure an ;  
assigning, by the processor, to a first customer service agent for processing the social media post based on a value of the incrementing timer (assigned customer service agent, Gaedcke ¶11 and ¶75; pending support requests 510, due time and date 515, customer profile 520 for the current support request being processed and customer support request history 525. It includes links to a knowledge base 530 and template responses, in this case which are organized by computer or peripheral type (desktop, laptop, mobile device, networking, internet, wireless and storage) 540, ¶88; responses over time, agent activity, time to response, ¶94-¶96; see also ¶125); and 
[assigning], by the processor using an access control mechanism, interaction with the social media post to the first customer service agent (assigned customer service agent, Gaedcke ¶11 and ¶75).
While Gaedcke discloses a customer service system to respond to social network posts, Gaedcke does not expressly disclose the “restricting.”  
However, the Examiner asserts that the data identifying that a post is mutually exclusive to a customer response agent or user is simply a label for the components and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., locking mechanism of a post or assigning mechanism of a post to a user) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the data to include locking mechanism since the specific type of component does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

As per claim 2, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke further discloses [assigning], by the processor, other customer service agents from interaction with the social media post, aside from the first customer service agent (assigned customer service agent, Gaedcke ¶11 .
While Gaedcke discloses a customer service system to respond to social network posts, Gaedcke does not expressly disclose the “restricting.”  
However, the Examiner asserts that the data identifying that a post is mutually exclusive to a customer response agent or user is simply a label for the components and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., locking mechanism of a post or assigning mechanism of a post to a user) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the data to include locking mechanism since the specific type of component does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

As per claim 3, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke further discloses flagging, by the processor, the social media post that has the incrementing timer with a highest value as an oldest unreplied social media post (date time order, Gaedcke ¶123; derives certain keywords to enhance the process of routing the matched posts to the correct workgroups or agents, ¶32; conversation consolidation by joining threads for product or brand, ¶68).

As per claim 4, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke further discloses wherein the first customer service agent at least one of responds to the social media post, flags inappropriate content, or transitions a customer associated with the social media post to another form of communication (derives certain keywords to enhance the process of routing the matched posts to the correct workgroups or agents, Gaedcke ¶32; conversation consolidation by joining threads for product or brand, ¶68).

As per claim 5, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke further  providing, by the processor, to the first customer service agent at least one of frequently used links, customer loyalty information, itinerary information, flight information, travel information, tier status, identification information, social media profile information, other social media postings, mentions on social media accounts, or posting timelines (promote one solution as a “best fit,” Gaedcke ¶137; knowledge databases, ¶16; unique keys, ¶22; extract key information about the customer, known reference profile, ¶28 and ¶71; see also ¶65-¶68; unifying set of messages into one cohesive threaded conversation, ¶122; conversation consolidation and management function, ¶21-¶22; linking relationships, ¶30; see also ¶66).

As per claim 6, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke further discloses filtering, by the processor, a plurality of social media posts to include the social media posts that have not received a response, wherein the plurality of social media posts includes the social media post (pending support requests, due time and date, Gaedcke ¶88).

As per claim 7, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke further discloses wherein the incrementing timer is configured to increment until the social media post receives a reply (responses over time, agent activity, time to response, Gaedcke ¶94-¶96; see also ¶125).

As per claim 8, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke further discloses wherein the restricting interaction is implemented by flagging the social media post (date time order, Gaedcke ¶123; derives certain keywords to enhance the process of routing the matched posts to the correct workgroups or agents, ¶32; conversation consolidation by joining threads for product or brand, ¶68).

As per claim 9, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke further discloses wherein the receiving the social media post is via a streamer module (response portal for twitter and facebook, culls posts or status updates, tweets, Gaedcke ¶138; API, ¶114).

As per claim 10, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke further  wherein the social media post is persistent to allow display of a conversation including a plurality of social media posts (response portal for twitter and facebook, culls posts or status updates, tweets, Gaedcke ¶138; API, ¶114).

As per claim 11, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke further discloses wherein the assigning is further based upon at least one of customer status, travel volume, loyalty information, itinerary information, flight information, travel information, tier status, identification information, social media profile information, other social media postings, mentions on social media accounts, posting timelines, or classification of the social media post (support channel, Gaedcke ¶74; current status, priority, history, ¶89; scoring the relevancy and priority of product and brand "mentions" data taken from social media postings, ¶32; extract key information about the customer, known reference profile, ¶28 and ¶71; see also ¶65-¶68).

As per claim 12, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke further discloses wherein the highest value is weighted against at least one of customer status, travel volume, loyalty information, itinerary information, flight information, travel information, tier status, identification information, social media profile information, other social media postings, mentions on social media accounts, posting timelines, or classification of the social media post (support channel, Gaedcke ¶74; current status, priority, history, ¶89; scoring the relevancy and priority of product and brand "mentions" data taken from social media postings, ¶32; extract key information about the customer, known reference profile, ¶28 and ¶71; see also ¶65-¶68 and top customer influencers, ¶95).

As per claim 13, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke further discloses wherein the assigning is further based upon subject matter of the social media post (support channel, Gaedcke ¶74; current status, priority, history, ¶89; scoring the relevancy and priority of product and brand "mentions" data taken from social media postings, ¶32; extract key information about the customer, known reference profile, ¶28 and ¶71; see also ¶65-¶68).

As per claim 14, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke further discloses assigning, by the processor, subsets of a plurality of social media posts to different customer service agents (derives certain keywords to enhance the process of routing the matched posts to the correct workgroups or agents, Gaedcke ¶32; conversation consolidation by joining threads for product or brand, ¶68).

As per claim 15, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke further discloses notifying, by the processor, an entity that attempts to interact with the social media post that the first customer service agent is already interacting with the social media post (assigned agent can see conversation thread, Gaedcke ¶11; message with agent and user identification, ¶75).

As per claim 16, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke further discloses providing, by the processor, a system with information about at least one of the customer or the social media post (response portal for twitter and facebook, culls posts or status updates, tweets, Gaedcke ¶138; API, ¶114).

As per claim 17, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke further discloses providing, by the processor, a request to interact with the customer (selects work item and conversation conduit, Gaedcke ¶137; see also private message, ¶139-¶140).

As per claim 19, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke further discloses flagging, by the processor, the social media post as resolved (promote one solution as a “best fit,” Gaedcke ¶137).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaedcke et al. (US PG Pub. 2013/0282594) further in view of Famous et al. (US PG Pub. 2012/0072358).

As per claim 18, Gaedcke discloses as shown above with respect to claim 1.  Gaedcke does not  providing, by the processor, notice to the first customer service agent to follow-up with the customer.
However, Famous teaches providing, by the processor, notice to the first customer service agent to follow-up with the customer (Follow up, Famous ¶54 and ¶57).
Both the Famous and the Gaedcke references are analogous in that both are directed towards/concerned with customer service.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Famous’ method of having the agent follow up with the customer in Gaedcke’s system to improve the system and method with reasonable expectation that this would result in a customer service management system that could retrieve and analyze data from a social network and improve overall satisfaction.  
The motivation being that there is a need for monitoring and measuring the effectiveness of the workflow of customer service requests (Famous ¶57-¶58). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629